IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-21143
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CLIPBERTO VALENCIA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-3081
                      USDC No. H-91-CR-39-04
                        --------------------
                            May 29, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Clipberto Valencia, federal prisoner #59055-079, appeals

from the denial of his 28 U.S.C. § 2241 petition, a petition that

was construed as a motion for relief pursuant to 28 U.S.C.

§ 2255.   We granted Valencia a certificate of appealability (COA)

on the issue whether the expiration of the limitations period to

seek relief pursuant to § 2255 may render § 2255 ineffective as

an avenue of relief on claims raise pursuant to Bailey v. United




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-21143
                               -2-

States, 516 U.S. 137 (1995), allowing Valencia to seek relief

pursuant to § 2241.

     Bailey was decided in 1995, before the limitations period

closed for Valencia to file a § 2255 motion.   Valencia’s Bailey

claim therefore was not foreclosed by existing law during the

period when he could have filed a timely motion.   The savings

clause of § 2255 therefore did not apply to Valencia’s case,

allowing him to proceed under § 2241.    Reyes-Requena v. United

States, ___ F.3d ___, No. 99-41254 (5th Cir. Feb. 28, 2001), 2001

WL 197931 at *10.

     AFFIRMED.